DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated March 4, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 – 6, 8, 10, 11, and 13 – 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to contain the limitation “where all of the blocks and the connection body being of the same adhesive material”.  The specification is silent with regard to the connection body being made of adhesive, let alone the same adhesive as the blocks in the claimed invention.  The only reference to the connection body in the originally filed specification appears on page 10 with regard to Figure 7.  There is no clarification as to the connection body containing adhesive.  There appears to be no specific requirements or limitations as to what material form the connection body.

Claims 3 – 6, 8, 10, 11 and 13 – 25 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due to their dependency on the above rejected claim.

Response to Arguments
Applicant's arguments filed March 4, 2021 have been fully considered but they are not persuasive.

In response to Applicant’s argument that Fig. 7 shows that identical shading is used for the "first adhesive block 132" and the connection bodies 133 and further that the connections of the connection bodies 133 with the blocks do not show a line that crosses the connection bodies 133 which would be the case if the connection bodies were of a different material from the adhesive blocks 132; therefore, Fig 7 illustrates that the same material is used for a connection bodies 133 as is used for the blocks 132 and therefore the limitation of claim 1 added in Applicant's amendment of December 10, 2020, is fully support the present application as filed, the Examiner respectfully disagrees.  While the adhesive blocks and the connection bodies are covered with the same, identical, shading, there is still no clear indication from the specification that Figure 7 clearly shows that the connection body is made of adhesive, let alone the same adhesive as the blocks in the claimed invention.  The shading could also be showing that the adhesive blocks and the connection bodies are forming the same layer or in the same plane of the claimed invention.  The specification fails to provide further clarification as it is silent with regard to the connection body containing adhesive.  There appears to be no specific requirements or limitations as to what material form the connection body.  The specification also provides no discussion with regard to the method of making that would lead one of ordinary skill in the art to believe that the adhesive blocks and the connection bodies are formed through a single step, such as molding or extrusion, thereby requiring both sections to be made from a single adhesive material.  Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496.  The examiner can normally be reached on 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
March 18, 2021